Citation Nr: 0945474	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
November 1941 to July 1942 and February 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

This case was previously before the Board in December 2008 at 
which time the claim was remanded for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran requires the regular assistance of another to 
perform activities of daily living based solely on his non 
service-connected disabilities.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.350(b), 3.352 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
service-connected disabilities have rendered him so helpless 
as to be in need of regular aid and attendance.

Legal Criteria

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  Determinations as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
the claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers inherent in 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.   It is not required that 
all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).



Analysis

The Veteran has several service-connected disabilities. 
Service connection is in effect for the following: ischemic 
heart disease as a residual of beriberi, evaluated as 60 
percent disabling; residuals of a shrapnel wound, left 
forearm, with retained foreign body and injury to muscle 
group VII, evaluated as 40 percent disabling; peripheral 
neuropathy of the left and right upper and lower extremities, 
evaluated as 10 percent disabling for each extremity.  He is 
also receiving a total disability evaluation based on 
individual unemployability (TDIU).  Service connection is not 
in effect for any other disorder.

In October 2003, the Veteran was provided a VA examination to 
address his claim for SMC based on the need for regular aid 
and attendance or being housebound. The claims file was not 
made available to the examiner for review in conjunction with 
the examination. With regard to the Veteran's need for 
regular aid and attendance, the examiner stated that the 
Veteran's need for assistance in performing his activities of 
daily living was "not solely due to his service-connected 
disabilities, but also his other medical conditions."  The 
examiner emphasized that at the time of the examination the 
Veteran was three weeks status post transurethral resection 
of the prostate (TURP), very weak and dependent on others for 
all activities of daily living.

Pursuant to the December 2008 Board remand, the Veteran was 
provided a second VA examination in April 2009 to address his 
claim for SMC based on the need for regular aid and 
attendance or being housebound.  The claims file was reviewed 
in conjunction with the examination.  With regard to the 
Veteran's need for regular aid and attendance, the examiner 
stated that the Veterans was in need of a regular aid and 
attendance due to his old age/senility with generalized body 
weakness, flexion contractures of the knees with loss of 
motion and multiple arthritis (all nonservice-connected 
disabilities).  The examiner wrote that these conditions 
render him unable to ambulate, dress himself, take a bath, 
attend to needs of nature, and protect himself from the 
hazards of his daily environment without assistance on a 
regular basis.  However, the examiner wrote that the Veteran 
is not in need of aid and attendance due to his service-
connected disabilities (i.e., forearm muscle injury, heart 
disease as residual of beriberi, and peripheral neuropathy).  
The examiner specifically wrote that the Veteran's service 
connected disabilities do not render him incapable of 
performing his activities of daily living.

Based upon this and other evidence of record, the Board finds 
that the Veteran's service-connected disabilities do not 
render him so helpless as to require the aid and attendance 
of another.  Rather, the Veteran's non service-connected 
age/senility with generalized body weakness, flexion 
contractures of the knees with loss of motion and multiple 
arthritis has rendered him so helpless as to require the aid 
and attendance of another.  Accordingly, the criteria for 
increased rate of compensation pursuant to 38 U.S.C.A. 
§ 1114(l) are not met.   

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed. Cir. Sept. 4, 2009).

Complete notice was sent in October 2003 and March 2009 
letters and the claim was readjudicated in an August 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


